Filed 8/29/19
                              CERTIFIED FOR PUBLICATION

                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                       DIVISION ONE

                                    STATE OF CALIFORNIA



 QUIDEL CORPORATION,                           D075217

          Petitioner,

          v.
                                               (Super. Ct. No. 37-2017-00044865-CU-
 THE SUPERIOR COURT OF SAN                     AT-CTL)
 DIEGO COUNTY,

          Respondent;


 BECKMAN COULTER, INC.,

          Real Party in Interest.



        ORIGINAL PROCEEDING in mandate challenging an order of the Superior

Court of San Diego County, Gregory W. Pollack, Judge. Petition granted.

        Horvitz & Levy, Jeremy B. Rosen, Robert H. Wright, Stanley H. Chen; Charis

Lex, Sean P. Gates, Eugene Illovsky, Douglas J. Beteta; Kesselman Brantly Stockinger,

Amy T. Brantly and Trevor V. Stockinger, for Petitioner.

        No appearance for Respondent.
       California Appellate Law Group, Anna-Rose Mathieson, Susan Horst; Behmer &

Blackford, Timothy S. Blackford; Williams & Connolly, John E. Schmidtlein and Carl R.

Metz, for Real Party in Interest.

       Quidel Corporation (Quidel) has petitioned for a writ of mandate and/or

prohibition directing the trial court to vacate its order granting summary adjudication.

Quidel contends the trial court incorrectly concluded a provision in its contract with

Beckman Coulter, Inc. (Beckman) was an invalid restraint on trade in violation of

Business and Professions Code,1 section 16600. Quidel argues the trial court improperly

extended the holding from Edwards v. Arthur Andersen LLP (2008) 44 Cal.4th 937

(Edwards) beyond the employment context to a provision in the parties' 2003 BNP Assay

Agreement (the Agreement). We are called upon to determine whether the trial court's

per se application of section 16600 to section 5.2.3 of the Agreement between Quidel and

Beckman was correct. We conclude it was not, and we grant the petition and issue a writ

instructing the trial court to vacate the December 7, 2018 order granting summary

adjudication on the first cause of action.

                               FACTUAL BACKGROUND

       In 1996, Biosite Inc. (Biosite)2 licensed patent rights and know-how related to a

B-type natriuretic peptide (BNP), which can be measured in a person's blood. The semi-



1     Future section references are to the Business and Professions Code unless
otherwise specified.

2     As a result of acquisitions, Quidel is the successor in interest to Biosite, and
Quidel is the current counter-party to Beckman under the BNP Assay Agreement.
                                              2
exclusive licensing agreement allowed Biosite to develop an immunoassay to determine

the level of BNP in a person's blood sample, to help diagnose congestive heart failure.

After acquiring the intellectual property rights and know-how, Biosite developed and

created a BNP assay for use with its point-of-care analyzer device, and it obtained

regulatory approval. BNP assays only work on the analyzer for which they are designed.

       By 2003, Beckman had developed a laboratory analyzer, but it did not have a

license for a BNP assay compatible with its analyzer. Around this same time, other

companies were also pursuing BNP assays for use with their larger analyzers, which

could run multiple, different immunoassays at higher volumes than the point-of-care

analyzer Biosite had. One company was also developing an assay to detect NT-proBNP,

a closely-related assay that is a potential direct substitute for the BNP assay and is also

based on B-protein.

       If Biosite were to correlate a new BNP assay for use with the Beckman lab

analyzer to its Federal Drug Administration-approved BNP assay, it could avoid the need

to establish the new assay's efficacy through extensive clinical trials. Collaborating

would mean Biosite could expand its customer base to those who wanted to use the larger

capacity laboratory analyzers and Beckman could include the BNP assay in its menu of

immunoassay offerings.

       Biosite and Beckman, each represented by legal counsel, negotiated the

Agreement over several months, and they exchanged numerous drafts before executing it

on June 24, 2003. Under the terms of the Agreement, Beckman manufactured the BNP

assay for Biosite using proprietary materials that Biosite provided, including the

                                              3
antibodies Biosite had developed. In exchange, Biosite purchased its requirements of the

BNP assay from Beckman. The Agreement prohibited Biosite from engaging other

manufacturers to provide the BNP assay for their competing lab analyzers. The term of

the Agreement was negotiated to coincide with the term of a related licensing agreement

Biosite had with Scios.

       Section 5.2.1 of the Agreement requires Beckman to offer for sale and to sell the

BNP assay exclusively to Biosite. Section 5.2.2 prohibits Biosite from engaging third

parties other than Beckman to manufacture for Biosite a diagnostic BNP assay for use.

Section 5.2.3 of the Agreement prohibits Beckman from researching or developing an

assay that detects the presence or absence of the BNP or NT-proBNP proteins or markers

for use in diagnosing cardiac disease until two years before the Agreement's expiration.

It does not prohibit the research or development of assays that detect the presence or

absence of other proteins or markers, including the biomarkers ST2 or Galectin 3.

       Although Beckman did not dispute that BNP and NT-proBNP assays were seen as

and have become potential substitutes for purposes of the motion for summary

adjudication, the parties' characterization of the BNP assays and NT-proBNP assays are

slightly different. Quidel characterizes the two as closely-related, with the NT-proBNP

assay serving as a potential direct substitute for the BNP assay because it detects a

peptide that is secreted alongside the BNP. Beckman has alleged the NT-proBNP assay

measures a different protein and uses different antibodies and proteins than the BNP

assay, suggesting they are distinctly different.



                                              4
                               PROCEDURAL HISTORY

       On November 27, 2017, Beckman sued Quidel for declaratory relief for violation

of section 16600 and violation of the Cartwright Act (§ 16720 et seq.). Beckman asked

the court to issue a declaratory judgment that section 5.2.3 of the Agreement was void

and unenforceable as a violation of Business and Professions Code section 16600 and to

issue a permanent injunction preventing the enforcement of section 5.2.3 of the

Agreement.

       In August 2018, Beckman filed a motion for partial summary adjudication on the

declaratory judgment cause of action. In its papers, Beckman stated it was developing

and planning to launch a new laboratory analyzer platform and wanted to develop a

competing assay product for the new platform. It argued section 5.2.3 of the Agreement

was a non-compete clause that was void under Business and Professions Code

section 16600.

       On November 7, 2018, Quidel moved ex parte for a continuance of the motion. In

the hearing, Quidel argued additional discovery was necessary to determine if there were

material issues of fact in dispute. Beckman contended there was no need for additional

discovery to determine the impact of section 16600 on the parties' Agreement. The court

denied the ex parte request.

       The trial court ultimately granted Beckman's motion for summary adjudication. It

noted none of the statutory exceptions to the restraint on trade outlined in section 16600

apply and explained it was unpersuaded by the legal authority cited by Quidel because it

predated Edwards or discussed exclusive dealing contracts in the context of franchise

                                             5
relationships. Relying on Edwards, the trial court concluded section 16600 voids every

contract that restrains anyone from " 'engaging in a lawful profession, trade, or business

of any kind . . . .' [Citation.]" Accordingly, it concluded section 5.2.3 of the Agreement

was void because it "restrains [Beckman] from developing, marketing, or assisting others

in the development and marketing of an assay that measures or detects the presence or

absence of BNP or NT-proBNP."

       Quidel moved to stay the order pending final appeal or pending resolution of a

writ petition seeking a stay and sought an extension of time to file a writ. The court

granted the request.

       On January 18, 2019, Quidel filed a petition for writ of mandate and/or prohibition

and sought a stay pending a determination of the writ on its merits. Beckman filed a

preliminary opposition to the petition, to which Quidel replied. We issued an order to

show cause why a peremptory writ should not issue and stayed the order granting

Beckman's motion for summary adjudication pending further order. We deemed the

preliminary opposition filed by Beckman to be its return to the order to show cause. We

now turn to the merits of the petition.

                                          DISCUSSION

                                              A

                         Review on Petition for Writ Appropriate

       As a preliminary matter, this case is appropriately before us as a petition for writ

of mandate. Although appellate courts "seldom use extraordinary writs to review

interlocutory summary adjudication orders (grants or denials)" (Int'l Ins. Co. v. Superior

                                              6
Court (1998) 62 Cal.App.4th 784, 788), writ review of such orders is statutorily

authorized (Code Civ. Proc., § 437c, subd. (m)(1)) and may be appropriate when the

petitioner raises a significant legal question of statewide interest (City of Oakland v.

Superior Court (1996) 45 Cal.App.4th 740, 750-751) or when the order disposes of a

large and important portion of the case and intervention by writ will substantially

simplify future proceedings (Fisherman's Wharf Bay Cruise Corp. v. Superior Court of

San Francisco (2003) 114 Cal.App.4th 309, 319 (Fisherman's Wharf); Exxon Corp. v.

Superior Court (1997) 51 Cal.App.4th 1672, 1679-1680).

       In the present case, the petitioner has raised a significant legal question of broad

public interest: Does section 16600 invalidate all contractual noncompete provisions,

even outside the employment context, without regard to the reasonableness of the

restraint imposed or whether the terms actually advance, rather than restrain,

competition? (See California Highway Patrol v. Superior Court (2006) 135 Cal.App.4th

488, 496; see also City of Oakland v. Superior Court, supra, 45 Cal.App.4th at pp. 750-

751.) Additionally, our review helps to substantially advance the underlying case toward

final resolution because the section 16600 claim addresses the primary area of dispute

between the parties. (See Fisherman's Wharf, supra, 114 Cal.App.4th at p. 319.)

                                              B

                                    Standard of Review

       A grant of summary adjudication is appropriate if there are no triable issues of

material fact and the moving party is entitled to judgment as a matter of law. (Code of

Civ. Proc., § 437c, subd. (c); Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826,

                                              7
843.) A plaintiff moving for summary adjudication meets its burden if it proves each

element of the cause of action. (People v. Schlimbach (2011) 193 Cal.App.4th 1132,

1140-1141.) "[I]f a plaintiff who would bear the burden of proof by a preponderance of

evidence at trial moves for summary judgment, he must present evidence that would

require a reasonable trier of fact to find any underlying material fact more likely than

not—otherwise, he would not be entitled to judgment as a matter of law, but would have

to present his evidence to a trier of fact." (Aguilar, at p. 851.) If the plaintiff meets its

burden, the defendant must set forth specific facts showing a triable issue of material

facts exist. (Code Civ. Proc., § 437c, subd. (p)(1); Schlimbach, at p. 1141.)

       We review a motion for summary adjudication de novo. (Benson v. Superior

Court (2010) 185 Cal.App.4th 1179, 1184-1185.) On appeal, we independently assess

the correctness of the ruling, applying the same legal standard as the trial court to

determine if there are genuine issues of material fact. (AMN Healthcare, Inc. v. Aya

Healthcare Services, Inc. (2018) 28 Cal.App.5th 923, 934 (AMN Healthcare);

Fisherman's Wharf, supra, 114 Cal.App.4th at p. 320.) "In performing our review, we

view the evidence in a light favorable to the losing party . . . , liberally construing [the]

evidentiary submission while strictly scrutinizing the moving party's own showing and

resolving any evidentiary doubts or ambiguities in the losing party's favor." (Serri v.

Santa Clara University (2014) 226 Cal.App.4th 830, 859.)




                                               8
                                             C

                                       Section 16600

       At the heart of this dispute is the interpretation of section 16600, which provides,

subject to three statutory exceptions, that "every contract by which anyone is restrained

from engaging in a lawful profession, trade, or business of any kind is to that extent

void." Quidel argues that in the context of an exclusive dealing business arrangement

between two corporate entities, a court should consider whether an in-term

noncompetition provision promotes competition or restrains it, taking into consideration a

multi-factor test that contemplates the purposes, effects, or reasonableness of the

provision's restraint. Beckman urges the court to deny the writ on its merits and to

uphold the superior court's extension of the Supreme Court's holding in Edwards:

"Noncompetition agreements are invalid under section 16600 in California, even if

narrowly drawn, unless they fall within the applicable statutory exceptions of sections

16601, 16602, or 166025."3 (Edwards, supra, 44 Cal.4th at p. 955.)

       1. Covenants Not to Compete in the Employment Context

       Quidel distinguishes the holding in Edwards in two ways. First, it argues the

holding should not be extended beyond the employment context it decided. Second, it

notes Edwards addressed postterm covenants not to compete, and Quidel argues in-term

covenants should be treated differently.




3      The parties agree none of the exceptions apply here.
                                             9
       In Edwards, the plaintiff signed an agreement with Arthur Andersen that

prohibited him from working for or soliciting any of Arthur Andersen's clients for a

period of time following his termination of employment. (Edwards, supra, 44 Cal.4th at

p. 942.) When Arthur Andersen was purchased by HSBC, HSBC offered to employ

Edwards, but it required him to sign a termination of noncompete agreement that, among

other things, indicated he was voluntarily resigning from Arthur Andersen and released

Arthur Andersen from any and all claims. (Id. at p. 943.) In exchange, Arthur Andersen

would release Edwards from the noncompetition agreement. (Ibid.) Edwards argued the

initial noncompetition agreement was illegal under section 16600, so Arthur Andersen's

offer to release him from its terms could not serve as consideration for Edwards's

agreement to release Arthur Andersen from all legal claims. (Edwards, at pp. 944-945.)

       The Supreme Court agreed with Edwards. It explained: "[S]ection 16600 evinces

a settled legislative policy in favor of open competition and employee mobility"; it noted

people have the right to pursue lawful employment and to engage in businesses and

occupations of their choice. (Edwards, supra, 44 Cal.4th at p. 946.) Accordingly, it

concluded the noncompete provision was prohibited by section 16600 and void as a

matter of law. (Edwards, at p. 946.) In so doing, it held that noncompete agreements in

employment contracts are per se invalid in California as an unlawful restraint on trade.

       However, " '[i]t is axiomatic that language in a judicial opinion is to be understood

in accordance with the facts and issues before the court. An opinion is not authority for

propositions not considered.' " (Kinsman v. Unocal Corp. (2005) 37 Cal.4th 659, 680,

quoting Chevron U.S.A., Inc. v. Workers' Comp. Appeals Bd. (1999) 19 Cal.4th 1182,

                                            10
1195.) The Supreme Court defined the relevant issue as whether "Business and

Professions Code section 16600 prohibit[s] employee noncompetition agreements,"

(Edwards, supra, 44 Cal.4th at pp. 941-942, italics added), and concluded "section 16600

prohibits employee noncompetition agreements unless the agreement falls within a

statutory exception" (Id., at p. 942., italics added). Thus, the per se ban on

noncompetition clauses outlined in Edwards is limited to employment agreements.

       The strict application of section 16600 in the employment context is supported by

the policy: "California courts have consistently declared this provision an expression of

public policy to ensure that every citizen shall retain the right to pursue any lawful

employment and enterprise of their choice." (Metro Traffic Control, Inc. v. Shadow

Traffic Network (1994) 22 Cal.App.4th 853, 859.) This is because "[t]he interests of the

employee in his own mobility and betterment are deemed paramount to the competitive

business interests of the employers, where neither the employee nor his new employer

has committed any illegal act accompanying the employment change." (Diodes, Inc. v.

Franzen (1968) 260 Cal.App.2d 244, 255.)

       Beckman contends a panel of this court, in AMN Healthcare, concluded the rule

outlined in Edwards applies "notwithstanding the different factual context or the

existence of prior inconsistent authority." We disagree. AMN Healthcare addressed

solicitation of individual employees by a competitor. (AMN Healthcare, supra, 28

Cal.App.5th at pp. 928-931.) The conclusion that the noncompete and nonsolicitation

clause was invalid focused on the interests of the employees in the context of their

employment agreements, and the challenged portion of the employment contract

                                             11
"restrained individual defendants from practicing . . . their chosen profession—recruiting

travel nurses . . . ." (Id. at p. 936.)

       Unlike noncompete clauses that attempt to dilute or eliminate employee mobility,

an interest California courts have found to be a cherished commercial right (Morlife,

Inc. v. Perry (1997) 56 Cal.App.4th 1514), which is paramount to a business's

competitive interest (Reeves v. Hanlon (2004) 33 Cal.4th 1140, 1151), the clause at issue

in the matter before us presents a different context, challenging a provision in an

exclusive dealing agreement between two sophisticated biotechnology companies. Here,

no individual person's ability to seek employment is impacted by the challenged portion

of the Agreement. Simply put, this matter falls outside the confines of Edwards because

it does not address an individual's ability to engage in a profession, trade, or business.

       2. Covenants Not to Compete Outside the Employment Context

       Although no published case law since Edwards has addressed the applicability of

the presumptive rule announced therein outside the employment context, noncompetition

clauses have been deemed valid outside the employment arena in case law predating

Edwards. In Great Western Distillery Products, Inc. v. John A. Wathen Distillery Co.

(1937) 10 Cal.2d 442 (Great Western), the parties entered a requirements contract in

which one party would purchase all the whiskey it required for sale in California from the

other, and in exchange the other party would not sell whiskey in California, other than to

an identified customer. (Id. at pp. 444-446.) The Supreme Court reviewed the cases

interpreting former Civil Code section 1673, the predecessor statute to Business and

Professions Code section 16600, and noted, "[t]he decisions in this state have recognized

                                             12
and applied the distinction made by authority elsewhere that if the public welfare be not

involved and the restraint upon one party be not greater than protection to the other

requires, the contract will be sustained although it in some degree may be said to restrain

trade." (Great Western, at pp. 448-449.)

       The Supreme Court determined the purpose of the contract in Great Western was

to promote business, and it concluded any incidental or indirect restrictions did not bring

the contract within the statute. (Great Western, supra, 10 Cal.2d at p. 446.) It explained

the contract was "an attempt by the parties to create a market, within a small designated

territory, for the warehouse receipts of bourbon whiskey of one firm to investors in that

type of security. Such a limited restriction does not appear to affect the public interests

and is obviously designed only to protect the respective parties in dealing with each

other. Furthermore, it does not appear that it was the intent of the parties to control by

monopoly the market price of the securities or in any manner to interfere with the normal

fluctuations resulting from the law of supply and demand." (Id. at pp. 449-450.)

       Following Great Western, courts applied a test of reasonability, contemplating

whether the arrangement promoted competition. For example, in Keating v. Preston

(1940) 42 Cal.App.2d 110 (Keating), the Court of Appeal upheld a provision that barred

a lessor from leasing space to competing businesses, commenting the then-modern trend

was to evaluate "contracts between individuals intended to promote rather than to restrict

a particular business, '[i]n the light of reason and common sense' so as to uphold

reasonable limited restrictions." (Id. at p. 123, quoting Great Western, supra, 10 Cal.2d

at p. 446.) Similarly, in Centeno v. Roseville Community Hospital (1979) 107

                                             13
Cal.App.3d 62, the Court of Appeal concluded a hospital's exclusive arrangement with a

radiology medical group to run the radiology department at the hospital was valid under

section 16600. (Centeno, at pp. 66, 71-72.) In that case, when a partner in the contracted

medical group left that partnership, the hospital refused him access to the radiology

facilities. (Ibid.) He argued the hospital's contract with the medical group was a restraint

on his trade. (Ibid.) Discussing other cases in which hospitals maintained a "closed

staff," the court explained the agreements were examined "in view of the ends sought to

be accomplished," and noted those decisions indicated "the antitrust laws prohibit only

those contracts which unreasonably restrain competition." (Id. at pp. 71-72.) In a

footnote, the court also explained: "Only through application of a balancing test are the

California decisions consistent. Exclusive sales or marketing agreements are not per se

against public policy if no significant impairment of free market activity obtains from the

agreement. [Citations.]" (Id. at p. 69, fn. 2.)

       While California courts have followed a rule of reason outside the employment

context, they have also concluded, without discussion, that agreements to develop

monopolies are unlawful. For example, in Vulcan Powder Co. v. Hercules Powder Co.

(1892) 96 Cal. 510 (Vulcan Powder), the court concluded the agreement at issue violated

former Civil Code section 1673's prohibition of restraint on trade. (Vulcan Powder, at

p. 515.) There, four dynamite powder companies agreed to sell their products at a price

fixed by a committee of their representatives, limit the territories where the companies

could sell their product, and pay to the other companies any profit they earned in excess

of the sales over a fixed portion of the total sales. (Id. at pp. 513-514.) The agreement

                                             14
developed a monopoly designed to control the price of a commodity, based on a patent

held by some of the parties. (See Standard Oil Co. v. United States (1931) 283 U.S. 163,

174-175 [describing relationship as a monopoly]; see also Meyers v. Merillion (1897) 118

Cal. 352, 355-356 [same].) The court did not need to discuss the reasonableness of the

restraint on trade because the "tendency to create a monopoly . . . was the objectionable

feature of the agreement[] declared invalid." (Grogan v. Chaffee (1909) 156 Cal. 611,

614.)

        Thus, as long as a noncompetition provision does not negatively affect the public

interests, is designed to protect the parties in their dealings, and does not attempt to

establish a monopoly, it may be reasonable and valid. (See Great Western, supra,

10 Cal.2d at pp. 449-450; see also Vulcan Powder, supra, 96 Cal. at p. 516; see also

Associated Oil Co. v. Myers (1933) 217 Cal. 297, 304 (Associated Oil).)

        3. In-Term Covenants Not to Compete

        Quidel separately contends Edwards is distinguishable from the case at hand

because it evaluated a postterm covenant not to compete, while in-term noncompetition

clauses have been held valid. To support its position, Quidel cites Dayton Time Lock

Service, Inc. v. Silent Watchman Corp. (1975) 52 Cal.App.3d 1 (Dayton Time Lock). The

agreement there contained a noncompete provision that prohibited the franchisee from

competing with the franchisor for the duration of the contract and for ten years thereafter.

(Id. at p. 5.) The court held anticompetition limitations in place during the term of the

franchisor-franchisee contract were valid, but the postterm limitations were not. (Id. at

p. 6.) It explained that "[e]xclusive-dealing contracts are not necessarily invalid," and

                                              15
that "[a] determination of illegality requires knowledge and analysis of the line of

commerce, the market area, and the affected share of the relevant market." (Id. at pp. 6-

7.) Because the plaintiff had not developed material evidence on those issues, the court

could not determine as a matter of law that the challenged provision was invalid. (Id. at

p. 7.)

         Beckman contends Dayton Time Lock is inapplicable, and it cites Kelton v.

Stravinski (2006) 138 Cal.App.4th 941, 947-948 (Kelton) to support its contention that

in-term covenants not to compete are invalid. In Kelton, the parties entered a partnership

to develop warehouses, but it required the parties to identify the specific projects that fell

within the partnership and permitted the parties to participate in other warehouse

development activities outside their arrangement. (Id. at p. 944.) They separately

executed a covenant not to compete, one party agreeing to abstain from operating a

warehouse and the other abstaining from designing or building any warehouses. (Id. at

p. 945.) Kelton eventually sued Stravinski claiming an interest in a variety of projects

under the terms of the covenant not to compete. (Id. at p. 945.) The court concluded the

covenant not to compete contravened the public policy of open competition in violation

of section 16600. (Kelton, at pp. 946-947.)

         Although Kelton distinguished its facts from those in Dayton Time Lock because

Dayton Time Lock regarded a franchise agreement instead of an equal partnership, the

Ninth Circuit noted that "Dayton Time Lock and Kelton make evident that under

[section] 16600 an in-term covenant not to compete in a franchise-like agreement will be



                                              16
void if it 'foreclose[s] competition in a substantial share' of business trade or market."4

(Comedy Club, Inc. v. Improv West Associates (9th Cir. 2009) 553 F.3d 1277, 1292,

quoting Dayton Time Lock, supra, 52 Cal.App.3d at p. 6.) Thus, in-term covenants not to

compete in exclusive dealing agreements are not per se invalid.

       4. Comparing Section 16600 to the Cartwright Act

       Finally, Beckman argues section 16600 cannot require evaluation of the

reasonableness of the terms of a noncompetition provision because such an approach

would make the Cartwright Act, which already requires a similar evaluation, superfluous.

Beckman explains that under a test of reasonableness, a litigant deciding whether to

allege a violation of section 16600 would have the burden of proving the

unreasonableness of the restraint on trade, but would recover only declaratory relief,

while a litigant alleging a violation of the Cartwright Act would carry the same burden,

but success could be rewarded with treble damages in addition to a declaration of

invalidity. Thus, there would be "no reason to ever invoke section 16600 to challenge an

'in-term' business restraint." We disagree.

       First, the statutes can apply to different courses of action. While section 16600

prohibits restraints of "lawful profession, trade, or business of any kind," the Cartwright



4      Beckman contends franchise agreements are different from other exclusive dealing
contracts because they are heavily regulated and necessarily contain exclusivity
provisions to protect the franchisor's intellectual property due to the franchisee's
substantial association with the franchisor's trademark or other mark. (See Kelton, supra,
138 Cal.App.4th at pp. 947-948.) We decline to draw any conclusion as to the
appropriateness of comparing a franchise agreement to other types of exclusive dealing
arrangements, as the comparison is not necessary to reach our conclusion here.
                                              17
Act also prohibits trusts, a "combination of capital, skill or acts by two or more persons"

for any of a number of enumerated purposes.5 (§ 16720.) Second, even though a similar

standard applies to agreements outside the employment context, the post-Edwards

application of section 16600 as a per se ban on covenants not to compete identifies a

different standard for employment agreements. Applying a similar standard in some




5       Section 16720 provides: "A trust is a combination of capital, skill or acts by two
or more persons for any of the following purposes: [¶] (a) [t]o create or carry out
restrictions in trade or commerce[;] [¶] (b) [t]o limit or reduce the production, or
increase the price of merchandise or of any commodity[;] [¶] (c) [t]o prevent
competition in manufacturing, making, transportation, sale or purchase of merchandise,
produce or any commodity[;] [¶] (d) [t]o fix at any standard or figure, whereby its price
to the public or consumer shall be in any manner controlled or established, any article or
commodity of merchandise, produce or commerce intended for sale, barter, use or
consumption in this State[;] [¶] (e) [t]o make or enter into or execute or carry out any
contracts, obligations or agreements of any kind or description, by which they do all or
any or any combination of any of the following: [¶] (1) [b]ind themselves not to sell,
dispose of or transport any article or any commodity or any article of trade, use,
merchandise, commerce or consumption below a common standard figure, or fixed
value[;] [¶] (2) [a]gree in any manner to keep the price of such article, commodity or
transportation at a fixed or graduated figure[;] [¶] (3) [e]stablish or settle the price of
any article, commodity or transportation between them or themselves and others, so as
directly or indirectly to preclude a free and unrestricted competition among themselves,
or any purchasers or consumers in the sale or transportation of any such article or
commodity[;] [¶] (4) [a]gree to pool, combine or directly or indirectly unite any interests
that they may have connected with the sale or transportation of any such article or
commodity, that its price might in any manner be affected."

                                             18
contexts under both laws while providing additional bases for action means the statutes

are not redundant.6

                                              D

                      Application of Section 16600 to the Agreement

       To prevail on its motion for summary adjudication, Beckman must demonstrate

there are no triable issues of material fact that section 5.2.3 of the Agreement (1) tends to

restrain trade more than promote it (Great Western, supra, 10 Cal.2d at p. 446;

Martikian v. Hong (1985) 164 Cal.App.3d 1130, 1133; Keating, supra, 42 Cal.App.2d at

p. 123); (2) is not necessary "to protect the respective parties in dealing with each other"

(Great Western, at pp. 449-450; Associated Oil, supra, 217 Cal. at p. 306; Martikian, at

p. 1133); or (3) forecloses a substantial share of the line of commerce. (Kelton, supra,

138 Cal.App.4th at pp. 947-948.)

       There is no dispute that section 5.2.3 of the Agreement limits Beckman's ability to

develop a competing assay to diagnose cardiac disease. Section 5.2.3 prohibits Beckman

from researching or developing an assay that detects the presence or absence of the BNP

or NT-proBNP proteins or markers. Quidel maintains that the BNP and NT-proBNP




6      Civil Code section 1673, the predecessor statute to Business and Professions Code
section 16600, was enacted in 1872. (Cianci v. Superior Court (1985) 40 Cal.3d 903,
922.) The Cartwright Act was enacted in 1907. (Ibid.) Section 16600 and the
Cartwright Act were placed in the Business and Professions Code as part of a statutory
consolidation in 1941. (Cianci, at p. 922.) Business and Professions Code
section 16700, which opens the chapter containing the Cartwright Act, states: "The
provisions of this chapter are cumulative of each other and of any other provision of law
relating to the same subject in effect May 22, 1907."
                                             19
assays are interchangeable and that Beckman can research and develop the presence or

absence of other biomarkers, like ST2 or Galectin 3, suggesting the restraint is reasonably

narrow. However, whether these limitations tend to restrain trade more than promote it

remains unclear and requires a factual analysis.

       Additionally, whether section 5.2.3 of the Agreement is necessary to protect the

parties in their dealings similarly requires a factual analysis, and the record on this issue

is incomplete. Quidel argues that because the NT-proBNP assay is a direct substitute for

the BNP assay, the prohibition on researching and developing an NT-proBNP assay until

two years before the Agreement's conclusion is necessary to protect Quidel's interests in

dealing with Beckman. However, whether prohibiting development of NT-proBNP assay

is necessary to protect parties in their dealings is disputed. Beckman opted not to present

evidence regarding the purpose or effect of the Agreement, instead contending such facts

and evidence were immaterial to the dispute regarding application of section 16600.

Finally, whether the Agreement forecloses a substantial share of the line of commerce has

likewise not been factually developed.

       In the November 7, 2018 hearing, Beckman's attorneys repeatedly conceded that

the purpose of their motion for summary adjudication was to avoid engaging in detailed

discovery on anti-trust issues, stating that if "full-blown anti-trust analysis" was required,

the motion should be denied. Because we have concluded that the rule announced in

Edwards does not extend beyond the employment context, we conclude such factual

development is relevant and necessary here.



                                              20
                                      DISPOSITION

       The petition for writ of mandate and/or prohibition is granted. Let a writ issue

directing the trial court to vacate its December 7, 2018 order granting the motion for

summary adjudication, and to enter a new order denying the motion. The stay issued by

this court on March 14, 2019, is vacated.

       Petitioner to recover costs.




                                                                  HUFFMAN, Acting P. J.

WE CONCUR:




IRION, J.




GUERRERO, J.




                                            21